Case 1:14-cv-07694-LJL-JLC Document 186 Filed 09/04/19 Page 1 of 2
Case 1:14-cv-07694-JFK-JLC Document 185 Filed 09/03/19 Page 1 of 2

 

SAM P, ISRAEL
FOUNDER & MANAGING PARTNER,

SAM P [sragL Pc. RACING PAR
SATTORN EYS AT LAW Eleonora Zlotnikova

 

: Timothy Foster
780 MAIDEN LANE, 6th FLOOR, NEW YORK, NY 10098

 

 

 

 

Timothy Savitsky
info@spioc.com | T: (646) 787-9880 | F: (646) 787-G886 David Hrovat
Associates
BY ECF USDC SDNY i
Hon. John F. Keenan 1 DOCUMENT i
United States District Court 1 ELECTRONICALLY FILED i
Southern District of New York DOC de |
500 Pearl Street ADA TE t
New York, NY 10007-1312 tn DB, FILED: wtcslal

 

 

 

 

See ceptember 3, 2019
Re: King v. Wang et. al. No. 14-cv-07694 ([JFK-JLC)
Dear Judge Keenan,

We write on behalf of Yien-Koo King (“Yien-Koo” or Plaintiff”) to request an
extension of the expert report deadline, currently set for September 13, 2019, and of all
other attendant deadlines by 28 days. See ECF Dkt. No. 184 (Order scheduling expert
discovery and motions deadlines). Counsel for the Defendants, after consulting with their
clients, have agreed to consent to the revised expert discovery schedule should the Court
grant it.

The Plaintiffs retained expert is now approximately midway through conducting
his valuations of the 98 classical Chinese paintings alleged in the Amended Complaint to
have been self-dealt by the Defendants. However, in view of the large number of items
which must be reviewed, the complexity of the analysis, and the need for thoroughness
given the enormous value of the paintings (which is well into the tens of millions of
dollars range), the Plaintiff's expert has advised us that he will not be able to finalize his
report until October 11%.

Therefore, and with the Defendants’ consent, we respectfully request that the
scheduled deadlines in this matter be revised as follows:

i. Parties to exchange any affirmative expert reports by October
IL, 2019 (extended from September 13th);

ii. Parties to exchange any rebuttal expert reports by November
29, 2019 (extended from October 31st);

iii. Expert depositions to be completed by December 27, 2019
(extended from November 29th); and

 

 
Case 1:14-cv-07694-LJL-JLC Document 186 Filed 09/04/19 Page 2 of 2
Case 1:14-cv-07694-JFK-JLC Document 185 Filed 09/03/19 Page 2 of 2

Hon. John F. Keenan King v. Wang et. al. No. 14-cv-07694. 9/3/19

 

iv. Parties to file for summary judgment by January 17, 2020
(extended from December 20, 2019).

We assure Your Honor that the parties are moving with all deliberate speed to
meet the deadlines scheduled by the Court. Our request for an extension is necessitated
by the scope of our expert’s undertaking and we respectfully submit that it is
proportional to the needs of this multi-million-dollar suit.1

Respectfully submitted:
Sam P. Israel, P, C.

By:__/s/Sam P. Israel
Sam Israel (SPI 0270)

ce, All counsel of record [via ECF]

Both parties consenting, Plaintiff's request for extension of discovery dates
is GRANTED, Accordingly, parties shall exchange affirmative expert reports by
October 11, 2019;. parties shall exchange rebuttal expert reports by November
29, 2019; expert depositions shall be completed by December 27, 2019; and
parties shall file motions for summary judgment by January 17, 2020.

SO ORDERED. 7 ke, J |
Dated: New York, New York
September 4, 2019 Kowa F. oe

United States District Judge

 

 

1 As a further update, the parties have scheduled mediation of this and all related
litigation for September 27, 2019.
